Exhibit 99.1 Media contact: Ben Kiser, 402.458.3024 Investor contact: Phil Morgan, 402.458.3038 Nelnet Reports Third Quarter 2009 Results; Declares Dividend LINCOLN, Neb., November 9, 2009 – Nelnet (NYSE: NNI) today reported base net income of $50.2 million, or $1.01 per share, for the third quarter of 2009, compared with $23.4 million, or $0.47 per share, for the same quarter a year ago. For the first nine months of 2009, the company reported base net income of $113.5 million, or $2.30 per share, compared with $65.2 million, or $1.33 per share, for the first nine months of 2008. Base net income excludes discontinued operations, restructuring charges, and certain liquidity-related charges. Base net income in the third quarter of 2009 includes pre-tax gains of $9.7 million, or $0.13 per share after tax, on the sale of federal student loans to the Department of Education (Department) and $5.2 million, or $0.07 per share after tax, from the company’s repurchase of debt. “We are pleased with our increasing fee-based revenues, servicing of student loans for the Department, and decreasing operating expenses,” said Mike Dunlap, Chairman and Chief Executive Officer of Nelnet. “Continuing to focus on these areas will drive future growth. The low interest rate environment and improving capital markets have allowed us to reduce our debt and improve the spread we earn on our student loan portfolio.” Board of Directors Declares Dividend The Nelnet Board of Directors declared a fourth-quarter cash dividend on its outstanding shares of Class A common stock and Class B common stock of $0.07 per share. The dividend will be paid on December 15, 2009, to shareholders of record at the close of business on December 1, 2009. Nelnet currently has 38.3 million shares of Class A common stock and 11.5 million shares of Class B common stock outstanding. Diversifying and increasing fee-based revenue In the third quarter of 2009, Nelnet’s fee-based revenue from the company’s tuition payment plan, campus commerce, and certain enrollment services businesses increased $5.4 million, or 17 percent, to $36.6 million, compared with the same period in 2008. In September 2009, Nelnet began servicing federally owned student loans for the Department under a contract that the company was awarded in June 2009. As of October 31, 2009, the company was servicing approximately $2.5 billion of loans on behalf of the Department, of which approximately $740 million, or approximately 87,000 borrowers, is incremental volume previously serviced by other companies. The initial servicing volume includes loans purchased by the Department from Nelnet and other lenders through the Department’s Loan Purchase Commitment Program. Servicing loans for the Department will increase Nelnet’s fee-based revenue as servicing volume increases. Total revenue from fee-based businesses for the third quarter of 2009 was $74.6 million, or 47 percent of total revenue, and is compared with $76.7 million for the same period a year ago. 1 Maximizing the value of existing portfolio Excluding loans added to government-related participation and conduit programs, more than 99 percent of Nelnet's federal student loans are financed for the life of the loan at rates the company currently believes will generate future cash flow in excess of $1.3 billion. Narrower spreads and historically low interest rates are providing an opportunity for the company to generate substantial near-term value and cash flow from its student loan portfolio. For the third quarter of 2009,
